SiebeckeR, J.
It is contended that the evidence fails to show that the defendant assaulted the complaining witness with intent to violate her person forcibly and against her will. The evidence is ample to support the finding that defendant committed an assault upon Mrs. Bixby. The claim is made, however, that the facts and circumstances shown by the evidence do not permit of the inference that the assault was made with intent to commit rape. The features of the case •characterizing the assault clearly disclose that defendant had the criminal intent of having carnal intercourse with the prosecutrix. The question is, Did he purpose to violate her person forcibly and against her will ? The evidence tends to show that there was a most violent assault and that defendant persisted therein until he met most effectual resistance by his victim and was in peril of discovery by others. The record discloses surrounding conditions of the assault as testified to by the prosecutrix which justified the jury in finding that the *362defendant desisted from bis intent of violating the woman forcibly and against her will by the impending peril of bodily injury from her physical resistance and the fear of discovery by other persons coming to her rescue. It is a reasonable inference from the facts that the defendant became aware of Mr. Bixby’s approach and that he realized from the resistance he met that he was in imminent peril of discovery, which caused him to flee. Under these conditions the offense is complete if the jury believed the assault was made with the intent to violate the woman forcibly and against her will. We are of the opinion that the evidence sustains the verdict and that the judgment of conviction is proper.
By the Court. — The judgment is affirmed.